Citation Nr: 0106255	
Decision Date: 03/01/01    Archive Date: 03/08/01	

DOCKET NO.  93-24 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an original rating in excess of 10 percent 
for duodenal ulcer disease.  

3.  Entitlement to an original compensable rating for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1989 to 
October 1991.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1995, at which time it was 
remanded for further development.  The case has been returned 
to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran has failed, without good cause, to report for 
examinations scheduled in conjunction with his claims for 
service connection for PTSD and for higher original 
evaluations for his duodenal ulcer disease and his low back 
disorder.  These examinations were essential to proper 
adjudication of his claims.  

2.  The available evidence does not show that the veteran has 
a chronic acquired psychiatric disorder, to include PTSD, 
attributable to his active service.  

3.  An upper gastrointestinal series accorded the veteran by 
VA in November 1992 showed no acute disease.  An upper 
gastrointestinal series done by VA in September 1999 was 
within normal limits, other than notation of gastroesophageal 
reflux.  

4.  An X-ray study by VA of the lumbosacral spine in 
August 1993 showed no significant findings.  

5.  An X-ray study of the lumbosacral spine in March 1997 was 
likewise unremarkable, with no evidence of spondylolisthesis.  

6.  At the time of a VA physical therapy evaluation session 
on April 7, 1997, it was indicated the veteran had minimal to 
moderate impairment in functional mobility skills secondary 
to pain, decreased strength, and decreased motion of the low 
back.  


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic acquired psychiatric 
disability, to include PTSD, which was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for duodenal ulcer disease have not been met for any period 
since the grant of service connection for that disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7305 (2000).  

3.  Prior to April 7, 1997, the criteria for a compensable 
rating for low back disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.71, Diagnostic Code 5295 (2000).  

4.  Subsequent to April 7, 1997, the criteria for a 
disability rating of 10 percent for low back disability have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Code 5292 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Chronic Acquired Psychiatric 
Disability, to include PTSD.

Generally, service connection may be established for a 
disability resulting in personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty, if the disability is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

While the veteran reports to have been awarded a combat 
infantryman's badge, several attempts by VA, including 
queries to U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) did not confirm award of this medal.  The 
personnel data base portion of the Department of Defense, 
Persian Gulf Registry, reflects the veteran was assigned to 
the 1st Battalion, 32nd Armor, during his tour of duty in 
Operation Desert Shield/Storm in Southwest Asia.  And this 
was confirmed by USASCRUR.  His primary military occupational 
specialty was as a fighting vehicle infantryman.  
Accordingly, the Board finds that inservice stressors have 
been established and are accepted.  38 U.S.C.A. § 1154(b) 
(West 1991).  However, at issue is neither the veteran's 
combat exposure, nor his reported stressors, but whether he 
suffers from PTSD.  According to the DD Form 214, he was 
separated from service because of a personality disorder.  
After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
on the basis that he does not have PTSD.  

The evidence of record includes a report of a psychiatric 
evaluation of the veteran performed at a service department 
facility during a 28-day hospitalization in October 1989.  
The evaluation consists of clinical interviews, 
psychometrics, and a longitudinal inpatient observation.  At 
the conclusion of the hospitalization, the diagnoses were 
adjustment disorder with mixed emotional features, and 
paranoid personality disorder.  It was noted the veteran had 
previously been psychiatrically hospitalized three times as a 
civilian and treated with psychotropic medicines.  It was 
stated that although he did not manifest current evidence of 
psychiatric illness, his ability to constructively cope with 
stress was described as minimal.  It was added that unless 
the administrative separation was expeditiously accomplished, 
it was predicted he would again require hospitalization.  It 
was noted that the veteran met medical retention standards 
and it was stated there was no current psychiatric disease or 
defect which would warrant disposition through medical 
channels.  The veteran was said to have a character and 
behavior disorder.  

Post service medical records include the report of a VA 
mental hygiene clinic visit in July 1992.  The veteran stated 
he had been stressed since his separation from service.  He 
reported he had been discriminated against in finding 
employment because his separation form indicated that he had 
a personality disorder.  He reported having had psychiatric 
hospitalizations in the past.  It was stated that he served 
during Desert Storm and "appears to have PTSD issues."  

The veteran was accorded a psychiatric examination for rating 
purposes by VA in November 1992.  He described stressful 
incidents in which he was involved while serving in Saudi 
Arabia.  The veteran reported that psychiatric 
hospitalization, three times, while a teenager, was 
necessitated by the feeling that everyone was after him, and 
were working to kill him.  He stated he had also experienced 
hallucinations and was treated with various drugs.  Following 
discharge from service, he went to a college in Texas, but 
dropped out after several months because he was not able to 
cope with the required work.  Thereafter, he returned to New 
York and became a patient at a VA mental health clinic where 
he was seeing a psychiatrist who treated him with Haldol.  He 
was also receiving individual psychotherapy on a weekly 
basis.  

The veteran attributed his anger to the fact that the 
military should never have sent him to the Gulf War in view 
of his psychiatric problems.  On current examination he was 
properly oriented.  Productions were relevant and coherent.  
He felt anxious and angry and reported hearing voices and 
seeing things.  Affect was appropriate.  Sleep was poor.  He 
reported nightmares pertaining to his combat experiences.  He 
was sensitive to noises and indicated he had startle 
reaction.  When he went to the beach he would experience 
flashbacks because the beach reminded him of the vast amount 
of sand in Saudi Arabia.  He described difficulty relating to 
people.  He made attempts to avoid feelings and activities 
which reminded him of his traumatic experiences.  Memory and 
concentration were impaired.  He had fears of losing control 
and exploding.  The diagnoses were paranoid schizophrenia and 
PTSD.  

Subsequent medical evidence includes the report of a VA 
medical facility visit in April 1995.  The veteran was 
referred for evaluation and treatment of a panic disorder.  
His chief complaint was having panic attacks.  He stated that 
since 1992 he had been having symptoms of panic attacks, such 
as rapid heartbeat, shortness of breath, confusion, chest 
pains, feeling faint, and fearing death.  It was reported 
that in February 1995 he had been evaluated by another 
physician, who diagnosed him as schizo-affective paranoid 
type.  

Current mental examination finding were unremarkable.  It was 
noted that at present the veteran was having episodes of 
panic attacks.  He had not followed through with psychiatric 
follow-up since February 1995 despite several physicians 
asking him to do so.  He stated part of the reason for this 
was his job.  He added he also preferred to treat his panic 
attacks by reading books.  There was no reference to PTSD or 
any PTSD symptomatology.  The assessment was panic attacks.

The record reflects VA has attempted to accord the veteran 
rating examinations to clarify his psychiatric status in 
April 1997, August 1998, and August 2000, but the veteran has 
failed without explanation to report for any of the 
examinations.  

Recent correspondence (August and October 2000) sent to the 
veteran at his last address of record has been returned by 
the postal service as undeliverable, and VA has not been 
successful at obtaining another address for the veteran in 
order to notify him of scheduled examinations.  However, the 
record reveals that notices sent to the veteran in 1997 and 
1998 were mailed to the address given by the veteran to VA 
during treatment at a VA medical facility in 1999.  Hence, it 
can be assumed that mail sent by VA to the veteran in 1997 
and 1998 was properly delivered in the normal course of 
business, but that the veteran chose for some reason to 
ignore the correspondence.  More recently, he has not kept 
the VA informed of his current address.  He has an obligation 
to cooperate, when required, in the development of evidence 
pertaining to his claim.  The duty to assist is not always a 
one-way street, nor it is a blind alley.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Olson v. Prinicipi, 
3 Vet. App. 480, 483 (1992).  "In the normal course of 
events, it is the burden of the veteran to keep VA apprised 
of his whereabouts.  If he does not do so, there is no burden 
on the part of VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  VA's duty to 
assist the veteran in developing his claim has been met in 
this case.  He has not shown good cause for his failure to 
report for scheduled examinations, because he has violated 
his duty to keep VA apprised of his whereabouts.  The 
undersigned notes that he is always free to submit an 
application to reopen his claim.  

The Board notes that the veteran was given a diagnosis of 
PTSD at the time of psychiatric examination by VA in 
November 1992.  However, it appears the diagnosis was based 
upon the veteran's report of combat without further 
elaboration.  When the veteran was examined for psychiatric 
purposes in February and April 1995, there was no reference 
whatsoever to PTSD symptomatology.  The veteran was 
determined at that time to have schizoaffective disorder and 
panic attacks, respectively, but there was no indication that 
these were associated with any events that occurred during 
his active service.  In the Board's opinion the diagnosis of 
PTSD given in 1992 does not suffice to render the evidence in 
relative equipoise, warranting resolution of reasonable doubt 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The veteran has shown 
a complete failure to fulfill his obligation to cooperate in 
the development of evidence pertaining to his claim.  Forced 
to rely on the evidence which is available, the Board 
believes that the preponderance of the evidence is against 
the claim and therefore, entitlement to service connection 
for a chronic acquired psychiatric disorder, to include PTSD, 
is denied.  

Increased Ratings.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for loss of working time proportionate to the severity of the 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
rating schedule does not provide a no percent evaluation, a 
no percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history. 

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"compensation for service-connected injury is limited to 
those claims which show present disability" and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  

More recently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, at 126.  

Entitlement to a Rating in Excess of 10 Percent for Duodenal 
Ulcer Disease.

A review of the service medical records reflects that an 
upper gastrointestinal series accorded the veteran in 
May 1991 was positive for duodenal ulcer disease.  

When the veteran was accorded a general medical examination 
by VA in October 1992, he complained of occasional diarrhea 
and epigastric pain.  He was not taking any antacids.  His 
height was 6 feet 2 inches and his weight was 210 pounds.  On 
examination there was no epigastric tenderness.  The liver 
and spleen were not palpable.  An upper gastrointestinal 
series done in November 1992 showed a prominent fold in the 
duodenal bulb.  It was stated there was no acute disease.  

Service connection for duodenal ulcer disease was granted by 
rating decision dated in March 1993 and a 10 percent 
evaluation was assigned, effective October 19, 1991.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, a 10 percent 
rating is assigned for duodenal ulcer disease which is mild, 
with recurring symptoms once or twice yearly.  A 20 percent 
rating is assigned for duodenal ulcer disease which is 
moderate, with recurring episodes of severe symptoms 2 or 
3 times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  

The next higher rating of 40 percent is assigned when the 
ulcer disease is moderately severe, with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

The maximum rating of 60 percent is assigned for duodenal 
ulcer disease which is severe, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, and with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305. 

Because of the veteran's failure to cooperate, the only 
clinical evidence as to the severity of the veteran's 
duodenal ulcer disease since the effective date of the grant 
of service connection is the report of the medical 
examination accorded the veteran by VA in October 1992, an 
upper gastrointestinal series done in November 1992, an X-ray 
study of the abdomen done in August 1995, and an upper 
gastrointestinal series done in August 1999.  These studies 
were essentially unremarkable with regard to the presence of 
an ulcer crater, persistent deformity of mucosal pattern.  At 
the time of the most recent study done in August 1999, other 
than a notation of gastrointestinal reflux, the upper 
gastrointestinal series was described as within normal 
limits.  There is no competent medical evidence of the 
presence of recurring episodes of severe symptoms 2 or 
3 times a year averaging 10 days in duration, or continuous 
moderate manifestations.  Accordingly, the evidence 
demonstrates that a higher rating under the criteria for 
ulcer disease is not warranted at any time since the 
effective date of the grant of service connection.  The 
duodenal ulcer disability picture does not more nearly 
approximate the criteria required for a 20 percent 
evaluation.  38 C.F.R. § 4.7.  

Entitlement to a Compensable rating for a Low Back 
Disability.

Service connection for a low back disability was granted by 
rating decision dated in March 1993.  A noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Under that code, a noncompensable evaluation is 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
provided for lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position.  A 40 percent disability evaluation is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.  

A 10 percent disability evaluation is also warranted for 
slight limitation of motion of the lumbar spine.  A 
20 percent disability rating is warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292.  

The service-connected chronic low back disorder could 
arguably be evaluated under Diagnostic Code 5293, which 
provides for a 10 percent evaluation where there are mild 
symptoms associated with intervertebral disc syndrome.  A 
20 percent evaluation requires moderate and recurrent 
symptoms associated with intervertebral disc syndrome.  A 
40 percent rating is provided for severe intervertebral disc 
syndrome, manifested by recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  In DeLuca v. Brown, 8 Vet.App. 202 (1995), 
the Court held that a disability may be evaluated apart from 
the rating schedule and granted an increased rating on the 
basis of impairment of function under the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

Again, because of the veteran's failure to cooperate by 
appearing for scheduled examinations, the Board does not have 
as complete a picture of the overall status of the veteran's 
low back disability as it would be desirable.  The records 
which are available show that at the time of general medical 
examination accorded the veteran by VA in October 1992, there 
was no showing of motion restriction of the back.  

At the time of an X-ray study of the lumbosacral spine done 
in August 1993, it was stated there were no significant 
findings.  

An X-ray study of the back done by VA in March 1997 showed no 
evidence of spondylolisthesis.  The vertebral body height and 
disc spaces were preserved.  

However, at the time of physical therapy initial evaluation 
accorded the veteran by VA on April 7, 1997, it was indicated 
the veteran had low back pain with minimal to moderate 
impairment in age-adjusted functional mobility skills 
secondary to pain, decreased low back strength, decreased 
motion, and lack of home exercise program.  Right rotation 
and left rotation were each described as "3/4 ROM."  Right 
lateral function was 53.5 centimeters while left lateral 
function was to 54 centimeters.  Function was given as "28," 
and extension was listed as "8."  

Based on review of the medical evidence during the time from 
the effective date of the grant of service connection, the 
Board notes that neurological testing has been essentially 
negative during the entire time frame.  There were 
essentially no abnormal findings until the time of the 
physical therapy initial evaluation visit on April 7, 1997.  
At that time, reference was made to the veteran's complaints 
of pain and to some decreased motion of the low back.  A lack 
of muscle strength was also indicated.  Accordingly, the 
Board believes, particularly with resolution of reasonable 
doubt in the veteran's behalf, that an increased evaluation 
of 10 percent under Diagnostic Code 5292 for limitation of 
motion resulting from functional impairment is in order from 
the time of the April 1997 visit.  However, there is no 
showing that an increased rating is warranted prior to that 
time.  Further, there is no showing in the evidence of record 
of impairment sufficient to warrant a rating in excess of 
10 percent at any time since the April 1997 visit, especially 
in light of the veteran's complete failure to cooperate by 
appearing for scheduled examinations.  



ORDER

Service connection for a chronic acquired psychiatric 
disability, to include PTSD, is denied.  

A rating in excess of 10 percent for duodenal ulcer disease 
is denied.

A compensable rating for a low back disability prior to 
April 7, 1997, is denied. 

A rating of 10 percent, but not more, for a low back 
disability is warranted, effective April 7, 1997, pursuant to 
the laws and regulations governing the award of monetary 
benefits.  



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







